Case 1:15-cv-05235-ARR-PK Document 254-3 Filed 03/08/19 Page 1 of 2 PageID #: 5599




                       EXHIBIT C
Case 1:15-cv-05235-ARR-PK Document 254-3
                                   174-4 Filed 03/08/19
                                               04/17/18 Page 2 of 2 PageID #: 5600
                                                                              4266




  Claim History                                                                                                             Page 69 of 69


           D 10/31/2012 First Notice of Loss Snapshot             System Generat...          DEBRA ARCHB... ROBERT I. TOUSSIE
               3:49 PM
               Central
                                                                  FNOL Snapshot
           (41)                First Notice of Loss Snapshot
                  10/31/2012 FNOL Additional Notes               FNOL                        DEBRA ARCHB...
                  3:49 PM
                  Central
                              Additional Notes;
                              Home totally devastated and all contents with IL Ocean washed away parts of home. Evacuation.
                              Agent is Dick Tutwiler 1-800.321-4488 ext #105 or cell of 813-293-1624. Also Ming a flood claim for
                              the insured.
                              Call the Insured at 917-626-2995

                              read CAT/POT temp repair verbage
                  10/31/2012 Automated Assignment Error          System Generat...           DEBRA ARCHB...
                  3:44 PM
                  Central
                                                                  Auto Assignment Message
                              Could not auto assign an entity to the role of Claim Handler to this claim. No Performers are available.
                              (NGCS-1002,A6X2HS2)


  Selected documents to be sent: 0

  t Modify                                                           1. Rack        Deselect All         Continue to Send Documents
   aKei. Search




                                                                                                                                  TOUSSIE001502
